343 S.W.3d 770 (2011)
INFINITY INSURANCE COMPANY, Respondent,
v.
Sharon CROWDER, Respondent,
Loretta Hunziker, Appellant.
Nos. WD 72841, WD 73159.
Missouri Court of Appeals, Western District.
July 26, 2011.
James S. Manning, Phillip S. Smith, for Appellant.
Jeffrey L. Dull, for Respondent Sharon Crowder.
Before Division Three: JAMES E. WELSH, Presiding Judge, JAMES M. SMART, Judge and JOSEPH M. ELLIS, Judge.


*771 ORDER

PER CURIAM:
Loretta Hunziker appeals from a judgment entered in the Circuit Court of Henry County dividing proceeds paid into the court pursuant to a petition for interpleader filed by Infinity Insurance Company. Specifically, Hunziker challenges the trial court's awarding $1,000.00 of the interpleaded funds to her and $49,000.00 to Sharon Crowder. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence and is not against the weight of the evidence and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).